Citation Nr: 0100403	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  99-21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Evaluation of the veteran's right ear protuberant pinna 
deformity, currently evaluated as 10 percent disabling.  

2.  Evaluation of the veteran's right ear labyrinthine 
hypersensitivity, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran had active service from December 1976 to April 
1985.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Jackson, Mississippi, Regional Office (RO) which, in 
pertinent part, established service connection for a right 
ear protuberant pinna deformity; assigned a 10 percent 
evaluation for that disability; established service 
connection for right ear labyrinthine hypersensitivity; and 
assigned a noncompensable evaluation for that disability.  In 
October 1999, the RO increased the evaluation for the 
veteran's right ear labyrinthine hypersensitivity from 
noncompensable to 10 percent.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected right 
ear protuberant pinna deformity and right ear labyrinthine 
hypersensitivity.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as evaluation of the veteran's right 
ear protuberant pinna deformity and right ear labyrinthine 
hypersensitivity.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issues are styled.  

The veteran may have submitted an informal claim of 
entitlement to service connection for a bilateral Eustachian 
tube disorder.  It appears that the RO has not had an 
opportunity to act upon the claim.  Absent an adjudication, a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Acting Veterans Law Judge cannot 
have jurisdiction of the issue.  38 C.F.R. § 19.13 (2000).  
The United States Court of Appeals for Veterans Claims 
(Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

In an undated written statement received in May 2000, the 
veteran advanced that he had been treated at the Biloxi, 
Mississippi, VA Medical Center's Ear, Nose, and Throat (ENT) 
clinic on several occasions since January 2000.  Clinical 
documentation of the cited treatment is not of record.  In 
reviewing a similar factual scenario, the Court has held that 
the VA should obtain all relevant VA treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after October 
1999, including that provided at the 
Biloxi, Mississippi, VA Medical Center's 
ENT clinic, be forwarded for 
incorporation into the record.  

2.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

3.  The RO should then readjudicate the 
evaluations for the veteran's right ear 
protuberant pinna deformity and right ear 
labyrinthine hypersensitivity.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


